                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


      v.                                                   18-cr-10450-MLW


JONATHAN TERCERO YANES

        JONATHAN TERCERO-YANES’ RESPONSE TO COURT ORDER
                 REGARDING POTENTIAL RECUSAL
       During the July 27, 2020 hearing in this matter, the Court alerted counsel that he

has a charitable and personal relationship with Adolescent Consultation Services and

one or more of its agents, one of whom is a potential witness in this case. The Court

ordered Mr. Tercero-Yanes to alert it to any concern that could lead to recusal.

      The defendant discerns no legal or factual basis to seek recusal under either 28

U.S.C. §455(a) or (b) and thus makes no request for recusal.




                                             Respectfully submitted,

Date: August 7, 2020                         /s/Leonard E. Milligan III
                                             Leonard E. Milligan III #668836
                                             Milligan Rona Duran & King LLC
                                             50 Congress Street, Suite 600
                                             Boston, MA 02109
                                             lem@mrdklaw.com
                                             Tel. (617) 395-9570 x101
                                             Fax (855) 395-5525
                                             Counsel for Defendant M. Jay Herod

                                 CERTIFICATE OF SERVICE

    I, Leonard E. Milligan III, hereby certify that this document filed through the
CM/ECF system will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing and paper copies will be sent to those indicated as
non-registered participants on this date.
Date August 7, 2020                          /s/Leonard E. Milligan III
                                             Leonard E. Milligan III
